JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00463-CV

                             NURIA MANDJE, Appellant

                                          V.

                          CCI SERVICES, CORP., Appellee

    Appeal from the 11th District Court of Harris County. (Tr. Ct. No. 2014-59752).

      After due consideration, the Court grants appellant NURIA MANDJE’s motion to
dismiss the appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that the appellant, NURIA MANDJE, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered September 29, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.